Citation Nr: 0024484	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  99-08 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disability.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1942 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1998 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Boise, Idaho.                   

The Board notes that in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), the United States Court of Appeals for the 
Federal Circuit held that the United States Court of Appeals 
for Veterans Claims (formally known as the United States 
Court of Veterans Appeal (hereinafter "the Court")) erred 
in adopting the "material evidence" test articulated in 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Hodge, 155 F.3d 
at 1363-64.  In light of the holding in Hodge, the Board will 
analyze the evidence submitted in the instant case according 
to the standard articulated in 38 C.F.R. § 3.156(a).

In view of the fact that the Court has held in Fossie v. 
West,  12 Vet. App. 1 (1998), that the standard articulated 
in 38 C.F.R. § 3.156(a) is less stringent than the one 
previously announced in Colvin, the Board determines that no 
prejudice will result to the appellant by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).


FINDINGS OF FACT

1.  In a December 1945 rating action, the RO denied the 
appellant's claim of entitlement to service connection for a 
left knee disability.  The appellant was provided notice of 
the decision and his appellate rights.  A Notice of 
Disagreement (NOD) to the denial was not filed.  

2.  Evidence added to the record since the December 1945 
rating action, including a December 1997 VA examination and 
hearing testimony, bears directly and substantially upon the 
subject manner now under consideration (i.e., whether the 
appellant currently has a left knee disability) and, when 
considered alone or together with all of the evidence, both 
old and new, has significant effect upon the facts previously 
considered.  

3.  The claim of entitlement to service connection for a left 
knee disability is supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.   

4.  There is no competent medical evidence of a nexus, or 
link, between the appellant's current left knee disability 
and his period of active service.  


CONCLUSIONS OF LAW

1.  Evidence received since the December 1945 rating action, 
which denied the appellant's claim of entitlement to service 
connection for a left knee disability, is new and material, 
and the claim for this benefit is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.104, 
3.156 (1999).   

2.  The appellant's claim for service connection for a left 
knee disability is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999).  

3.  The appellant's left knee disability was not incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 1999).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In a December 1945 rating action, the RO denied the 
appellant's claim of entitlement to service connection for a 
left knee disability.  At that time, the decision was 
primarily based on the RO's determination that there was no 
evidence of a current left knee disability.  Specifically, 
the RO concluded that there was no evidence of any current 
residuals of a left knee injury.  The appellant was provided 
notice of this adverse decision and his appellate rights, but 
an appeal was not initiated.  38 U.S.C.A. §§ 7105(a), (b)(1) 
(West 1991); 38 C.F.R. §§ 20.200, 20.302(a) (1999).  
Therefore, the December 1945 rating decision became final 
when the appellant did not file an NOD within one year of the 
date of mailing of the notice of that unfavorable 
determination.  38 U.S.C.A. § 7105(c) (West 1991 & Supp. 
1999).

The evidence of record at that time of the December 1945 
rating action consisted of the appellant's service medical 
records.  The appellant's service medical records are 
negative for any complaints or findings of a left knee 
disability.  The appellant's separation examination, dated in 
October 1945, shows that at that time, the appellant's 
extremities were clinically evaluated as normal.  It was 
noted that the appellant had fractured his right leg in May 
1943.  

As previously stated, the December 1945 rating action is 
final.  Pursuant to 38 U.S.C.A. § 7105(c), a final decision 
by the RO may not thereafter be reopen and allowed.  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that "[i]f new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
[Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a RO decision 
becomes final under section 7105(c), absent the submission of 
new and material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Elkins v. West, 12 Vet. App. 209 (1999).  First, 
the Board must determine whether the appellant has submitted 
new and material evidence under 38 C.F.R. § 3.156(a).  If the 
Board determines that the submitted evidence is not new and 
material, then the claim cannot be reopened.  Second, if new 
and material evidence has been presented, then immediately 
upon reopening the claim the Board must determine whether, 
based on all the evidence of record in support of the claim, 
presuming the credibility, see Robinette v. Brown, 8 Vet. 
App. 69, 75-76 (1995), the claim as reopened (and as 
distinguished from the original claim) is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring that the VA's 
duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Elkins, supra; see also Manio v. Derwinski, 1 
Vet. App. 140, 145-46 (1991).

The additional evidence associated with the claim subsequent 
to the December 1945 rating action includes a December 1997 
VA examination and hearing testimony.  In December 1997, the 
appellant underwent a VA examination.  At that time, he 
stated that he had served in the Coast Guard during World War 
II.  The appellant indicated that he had played football in 
both high school and college, and that once he joined the 
Coast Guard, he was immediately assigned to play on the Coast 
Guard team in Alameda, California.  He noted that he played 
football for two seasons and that on one occasion, he injured 
his left knee.  The appellant reported that at that time, the 
team doctor put his leg in a brace that extended from his 
mid-thigh to his mid-calf so that he was able to continue to 
play football while wearing the brace.  According to the 
appellant, after the injury, he continued to have left knee 
pain.  The appellant stated that he again injured his left 
knee when he twisted it in a small boating accident while he 
was stationed in Hawaii.  He indicated that at that time, a 
medical officer injected his knee with Novocaine.  According 
to the appellant, he complained about his knee at the time of 
his separation examination, but he was told that he would 
"have to live with it."  The appellant revealed that since 
his discharge, he had not received any medical treatment for 
his left knee.  He noted that following his separation from 
the military, he worked as a farmer and rancher, and raised 
row crops, hay, grain, corn, and beans.  The appellant 
reported that he was able to do the farm work except for one 
time when he injured his right ankle.  According to the 
appellant, at present, he had problems with his left knee.  
The appellant stated that if he walked a half mile, he 
developed severe pain in his left knee that restricted his 
activity.  He indicated that he had chronic left knee pain.  

The physical examination showed that the appellant walked 
with a slightly guarded gait.  In an attempt to perform a 
deep knee bend, the appellant could only go down halfway when 
he developed severe pain in the left knee.  In regards to the 
appellant's left knee, he had a full range of flexion and 
extension.  There was slight effusion in the knee joint.  On 
lateral rotation of the knee and range of motion testing, he 
had pain along the medial joint line.  There was no loss of 
internal stability.  The impression was of status post 
trauma, left knee, "disability noted."  An x-ray of the 
appellant's left knee and tibia and fibula shows minimal 
deformity of the medial tibial plateau, possibly due to old 
plateau fracture.  Joint surfaces appeared congruent and they 
were preserved, with only minor degenerative changes noted 
and not unexpected for the appellant's reported age.  The 
remainder of the shafts of the tibia and fibular were normal.   

In June 1998, the appellant submitted VA Form 21-4138, 
Statement in Support of Claim.  At that time, he stated that 
he had injured his left knee while at the Wailupe Coast Guard 
Station.  The appellant indicated that following his injury, 
he was treated with a shot of Novocain by a public health 
service doctor.  In this regard, the Board notes that in July 
1998, the RO requested that the National Personnel Records 
Center (NPRC) conduct a search for any records from the 
Wailupe Coast Guard Station showing treatment for the 
appellant in 1945.  In August 1998, the NPRC responded that 
no records were found.  

In July 1999, a hearing was conducted at the RO.  At that 
time, the appellant testified that he had originally injured 
his left knee in May 1943.  (T.1,2).  The appellant stated 
that at that time, he was playing in a football game when he 
broke his right leg and strained his left knee.  (T.2).  He 
indicated that while he had received medical treatment for 
his right leg, he was told that there was nothing that could 
be done for his left knee.  (Id.).  The appellant noted that 
he injured his left knee again when he was stationed in 
Wailupe.  (Id.).  He reported that at that time, he banged 
his knee against a boat.  (T.3).  According to the appellant, 
he subsequently sought medical treatment at the Coast Guard 
station and was given a shot of Novocain.  (Id.).  The 
appellant contended that following his in-service injuries, 
he developed chronic left knee pain.  (Id.).  He testified 
that at present, he had occasional swelling and pain with 
walking and standing.  (T.3,4).  According to the appellant, 
he did not seek any medical treatment for his left knee after 
his discharge, and he was not currently receiving any medical 
treatment for his left knee.  (T.4,5).  


II.  Analysis

A.  New and Material Evidence

The Board has reviewed the evidence submitted since the 
December 1945 rating action and has determined that this 
additional evidence is both "new and material.  As 
previously stated, "new and material evidence" means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).  The Board notes that the 
December 1997 VA examination is "new" in that it was not of 
record at the time of the RO's denial in December 1945.  
Moreover, the evidence is so significant because it bears 
directly and substantially on the specific matter in the case 
at hand, which is whether the appellant currently has a left 
knee disability.  

As previously stated, in the December 1945 decision, the RO 
denied the appellant's claim for service connection for a 
left knee disability on the basis that there was no evidence 
of any residuals of a left knee injury.  Therefore, in light 
of the above, the RO essentially denied service connection 
for a left knee disability on the basis that there was no 
evidence of a current left knee disability.  

The Board notes that in the appellant's December 1997 VA 
examination, an x-ray of the appellant's left knee was 
interpreted as showing minor degenerative changes.  As 
previously stated, the December 1997 VA examination is 
"new" in that it was not of record at the time of the RO's 
denial in December 1945.  

The Board notes that in Evans v. West, 12 Vet. App. 22 
(1998), the Court stated that as a result of Hodge, the 
determination of whether new evidence was sufficiently 
material was a "fact-specific determination."  Id. at 28.  
Accordingly, the Court held that such a determination was to 
be reviewed under a deferential standard of review, which is 
the clearly erroneous standard.  See Elkins, 12 Vet. App. at 
209.     

In the instant case, the "new" evidence shows that the 
appellant currently has a left knee disability.  The Board 
notes that as previously stated, in a December 1945 rating 
action, the RO denied service connection for a left knee 
disability on the basis that there was no evidence of a 
current left knee disability.  Therefore, although the 
"new" evidence does not address the issue of whether the 
appellant's current left knee disability is related to 
service, the Board observes that in light of Evans, the 
evidence is both "new and material" because it bears 
directly and substantially on the issue of whether the 
appellant currently has a left knee disability.  Accordingly, 
in light of the foregoing, the Board concludes that the 
appellant has submitted "new and material" evidence to 
reopen his claim for entitlement to service connection for a 
left knee disability.     


B.  Well Grounded Claim 

Having found that the appellant has submitted "new and 
material evidence," the threshold question that must be 
resolved, with regard to the claim of entitlement to service 
connection for a left knee disability, is whether the 
appellant has presented evidence of a well-grounded claim.  
Upon a review of the record, including the appellant's 
contentions that he injured his left knee on two separate 
occasions during service, his December 1997 VA examination 
where the examiner diagnosed him as status post trauma of the 
left knee, "disability noted," and the December 1997 x-rays 
which showed minor degenerative changes of the left knee, it 
is the Board's determination that the appellant's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, the appellant is found to have presented a claim 
which is not inherently implausible.  Furthermore, after 
examining the record, the Board is satisfied that sufficient 
relevant facts have been properly developed in regards to the 
appellant's claim and no further assistance to him is 
required to comply with the duty to assist, as mandated by 
38 U.S.C.A. § 5107(a).  


C.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

To summarize, the appellant contends, in essence, that during 
service, he injured his left knee on two separate occasions.  
He maintains that he originally injured his left knee in a 
football game, at which time he also broke his right leg.  
The appellant further states that he again injured his left 
knee in a boating accident while he was stationed in Wailupe.  
He contends that following the above two injuries, he 
developed chronic pain in his left knee.  In this regard, lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Layno v. Brown, 6 Vet. App. 465 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  However, when the 
determinative issues involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the appellant possesses medical expertise, nor is 
it contended otherwise.  Therefore, his opinion that his left 
knee disability is related to service is not competent 
evidence.  

In the instant case, the appellant's service medical records 
are negative for any complaints or findings of a left knee 
disability.  In addition, in the appellant's separation 
examination, dated in October 1945, the appellant's 
extremities were clinically evaluated as normal.  

In the appellant's December 1997 VA examination, x-rays of 
the appellant's left knee were interpreted as showing minor 
degenerative changes which were not unexpected for the 
appellant's reported age.  Thus, the Board notes that the 
first medical evidence of a left knee disability is in 
December 1997, approximately 52 years after the appellant's 
separation from the military.  

As previously stated, the Court has held that in order to 
establish service connection, there must be evidence of both 
a service-connected disease or injury and a present 
disability which is attributable to such disease or injury.  
Rabideau, 2 Vet. App. at 141, 143.  In the instant case, the 
Board acknowledges that the appellant has presented evidence 
of a current diagnosis of a left knee disability.  As noted 
above, in the appellant's December 1997 VA examination, x-
rays were interpreted as showing degenerative changes of the 
left knee.  However despite any current diagnosis of a left 
knee disability, there is no competent medical evidence of 
record that establishes a nexus, or link, between any current 
left knee disability and the appellant's military service.  
The Board notes that in the December 1997 x-ray report, the 
examiner relates the appellant's left knee degenerative 
changes to the appellant's age, not to his period of active 
service.  

In the instant case, the Board recognizes that following the 
appellant's December 1997 VA physical examination, the 
examining physician diagnosed the appellant as status post 
trauma, left knee.  The Board notes that the examiner also 
stated "disability noted," in reference to the pain 
displayed by the appellant during lateral rotation and range 
of motion testing.  Clearly, the examiner's diagnosis 
reflecting a nexus between the appellant's current left knee 
pain and his claimed in-service knee injuries was based 
solely on a history reported by the appellant.  In fact, the 
appellant's service medical records, including his October 
1945 separation examination, are negative for any complaints 
or findings of a left knee disability. Thus, given that the 
examiner's December 1997 statement was not based on a fully 
factual foundation, the Board finds that such opinion lacks 
credibility, and is therefore, of little probative value as 
to the issue of service connection.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Hayes v. Brown, 5 Vet. App. 
60, 69 (1993) ("It is the responsibility of the BVA . . . to 
assess the credibility and weight to be given the 
evidence"); see also Reonal v. Brown, 5 Vet. App. 458, 460-
61 (1993) (An opinion based on an inaccurate factual premise 
has no probative value).  Therefore, in view of the 
foregoing, the Board concludes that the appellant's current 
left knee disability was not incurred in or aggravated by 
service.  Accordingly, service connection for a left knee 
disability is denied.   

The Board recognizes that this claim is being disposed of in 
a manner that differs from that used by the RO.  The Board 
notes that since the RO declined to reopen the appellant's 
claim, the RO did not adjudicate the issue of entitlement to 
service connection for a left knee disability.  The Board 
finds that in considering the merits of the appellant's 
claim, the appellant has not been prejudiced with respect to 
being afforded the full benefits of procedural due process.  
See Bernard, supra.  In this regard, the Board notes that the 
appellant has been provided the pertinent law and regulations 
governing his claim.  Additionally, the appellant and his 
representative have consistently argued the merits of this 
claim during a personal hearing held in July 1999.  Thus, the 
Board concludes that the appellant had notice of the merits 
adjudication, which was not considered by the RO, and finds 
that the appellant's interests are not prejudiced by the 
Board's adjudication of his claim on the merits.  Curry v. 
Brown, 7 Vet. App. 59, 66- 67 (1994).


ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a left knee 
disability.  

Entitlement to service connection for a left knee disability 
is denied.  





		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

